DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/02/2022 has been entered.  

3.	Currently claims 1, 7 and 13 have been amended; claims 2, 3, 8, 9, 14 and 15 are canceled. Therefore, claims 1, 4-7, 10-13 and 16-18 are pending in this application. 

Response to Amendment
4.	The amendment to the specification is sufficient to overcome the objection set forth in the previous office-action. Accordingly, the Office withdraws the objection to the specification.    
	The amendments to each of claims 1, 7 and 13 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b), Accordingly, the Office withdraws the above rejection.    
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 4-7, 10-13 and 16-18 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea:  
(i) information, including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information, including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet from among the plurality of icons, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminate whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; determining, based on the results obtained from the discrimination, whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee; and determining the examinee's aptitude and propensity based on a result of the determination of whether the selection and arrangement of the icons indicated in the test data reflects at least one of the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee; a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet, discriminate whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table, wherein the discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data comprises determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship, wherein said determining whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee further comprises determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the amygdala according to a determination result that the icons are arranged in at least one of the overlapping relationship and the line-contact relationship, and determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship, and wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely upward and rightward from one end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from one end of the bottom of the triangular figure to a window virtual line, and (v) an S-shaped curved line extending downward from the bottom of the triangular figure to a window virtual line.
— 	Considering claim 7, the following claimed limitations recite an abstract idea: 
	(i) information, including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information, including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminate whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; determining, based on the results obtained from the discrimination, whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee; and determining the examinee's aptitude and propensity based on a result of the determination of whether the selection and arrangement of the icons indicated in the test data reflects at least one of the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee; a fourth table including meanings of positional relationships between the icons or between the icons and virtual lines in the check sheet, discriminate whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table, wherein discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data comprises determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship, wherein said determining whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee further comprises determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the amygdala according to a determination  result that the icons are arranged in at least one of the overlapping relationship and the line-contact relationship, and determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship, and wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely downward from one end of the  intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and rightward from an intermediate location on the straight line to a lower portion of the circular figure, and (v) an S-shaped curved line extending upward from the bottom of the triangular figure to a window virtual line.
— 	Considering claim 13, the following claimed limitations recite an abstract idea:  
	(i) information, including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information, including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet from among the plurality of icons, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminate whether or not an arrangement of the icons on the check sheet in the test data falls under the definitions in the tables; and results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; determining, based on the results obtained from the discrimination, whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee; and determining the examinee's aptitude and propensity based on a result of the determination of whether the selection and arrangement of the icons indicated in the test data reflects at least one of the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee; a fourth table including meanings of positional relationships between the icons or between the icons and virtual lines in the check sheet, discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table, wherein the discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data comprises determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship, wherein said determining whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee further comprises determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the amygdala according to a determination result that the icons are arranged in at least one of the overlapping relationship and the line-contact relationship, and determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship, and wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a first straight line extending obliquely upward from a first end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from a first end of the bottom of the triangular figure to a window virtual line, (v) an S-shaped curved line extending downward from an intermediate portion of the bottom of the triangular figure to a window virtual line, (vi) a second straight line extending from an end of the cut-out of the circular figure to an end of the cutout of the triangular figure, and (vii) a third straight line which is inclined and extends from a second end of the intermediate line to a second end of the bottom of the triangular figure.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer connected to a terminal via a communication network, the computer comprising a memory, a processor, etc., which are utilized to facilitate the functions recited with respect to: storing information (“stores (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures  . . . a third table including definitions of meanings of positions of the icons in the check sheet”, “a fourth table including meanings of positional relationships between the icons or between the icons and virtual lines in the check sheet”); providing information (“information for creating the display screen to the examinee's terminal, so that the examinee's terminal displays the display screen including the check sheet and the plurality of icons”); writing data to the memory (e.g. writing test data that includes icons applied by an examinee and the examinee’s ID); reading the data from the memory (“reading out the test data and the examinee's ID stored in the memory to count a total number of the icons applied to the check sheet”); executing discrimination (“discrimination of whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables stored in the memory”); and storing the results of the discrimination (“storing results of the discrimination in the memory to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons”); determining an expression (“determining . . . the read-out test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee); determining the examinee's aptitude and propensity (“determining the examinee's aptitude and propensity . . .  the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee”), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above demonstrate that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). 
The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the use of a commercially available conventional device (e.g. a smartphone), which communicates with a remote conventional computer over a conventional communication network (see [0070] of the specification); and wherein the above conventional device is utilized to perform the conventional computer functions discussed above (e.g. retrieving data from a memory/database; displaying data to a user, receiving input from the user, analyzing the received input; and thereby generating one or more outputs, etc.) 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to an old, routine and well-known conventional activity in the art (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. 
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 4-6, 10-12 and 16-18). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea 
since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”.
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 04/27/2022, or the RCE filed on 06/02/2022). However, the arguments are not persuasive. Applicant argues, 
. . .  it is respectfully submitted that amended independent claims 1, 7, and 13 now more clearly integrate the features alleged to be abstract by the Examiner into a practical application . . . 
. . . structure of the present invention as recited in amended independent claim 1, a visual approach-based aptitude testing system is achieved that enables a computer to accurately grasp an examinee's mental structure. 
Specifically, with the structure of the present invention as recited in amended independent claim 1, a computer is enabled to determine whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amyqdala of the examinee, and to determine an examinee's aptitude and propensity based on a result of this determination. And amended independent claims 7 and 13 recite corresponding  features that achieve the same. 
In other words, using certain types of rules, the present invention allows a computer to perform a function it previously could not perform, i.e., the discernment of an examinee's mental structure through the expression of responses of the neocortex and amygdala. 
This is analogous to the claims at issue in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016), which were found to be patent eligible . . . 
Analogously, the claimed present invention as recited in independent claims 1, 7, and 13 improves computer functionality with respect to determining an examinee's mental structure through the use of specific rules, rather than a human examiner who would use conventional psychological methods (e.g., interview and conversation) and testing. In contrast to conventional psychological methods and aptitude tests, the claimed present invention utilizes visual information to reveal the expression of the response of the neocortex (a conscious reaction) and the expression of the response of the amygdala (an unconscious reaction) of the examinee, whereby an examinee's aptitude and propensity can be determined. 
It is respectfully submitted that conventional psychological methods and aptitude testing methods are incapable of determining an expression of a response of the neocortex and an expression of a response of the amygdala of an examinee . . .  
Accordingly, it is respectfully submitted that even if amended claims 1, 7, and 13 could be considered to recite an abstract idea, claims 1, 7, and 13 nevertheless recite features that constitute additional elements that integrate the alleged judicial exception into a practical application because they are directed to "an improvement to other technology or technical field." See MPEP 2106.04(d), section I. And see also the McRO memorandum discussed above. 
In addition, it is respectfully submitted for similar reasons that even if claims 1, 7, and 13 could be considered to be directed to an abstract idea, amended independent claims 1, 7, and 13 include additional elements that, when considered as a whole and as  an ordered combination, amount to significantly more than a judicial exception. See MPEP 2106.05, section I, subsection A . . .

	However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, considering each of claims 1, 7 and 13 as a whole, the current amendment still lacks an element—or a combination of elements—that provides an improvement over the relevant existing technology; and therefore, none of the current claims integrates the abstract idea into a practical application (i.e. the claimed additional elements fail to impose meaningful limits on practicing the abstract idea). Although Applicant asserts that “a visual approach-based aptitude testing system is achieved that enables a computer to accurately grasp an examinee's mental structure”, the claimed computer is merely generating one or more results based on the analysis of the inputs received from the user. Accordingly, the current claims are still utilizing the conventional computer technology as a tool to facilitate the abstract idea; such as, estimating the condition of the user (e.g. neocortex, or amygdala, etc.) based on the analysis of input(s) received from the user. Particularly, the process of generating one or more results (e.g. a result(s) that indicates the skill level of the user in a particular field; a result(s) that indicates the mental and/or physical condition(s) of the user, etc.), based on the analysis of one or more inputs received from the user (e.g. one or more inputs in response to graphical stimuli, etc.), is already part of the conventional computer technology.  
	Secondly, the current claims are not analogous to McRO. Applicant is asserting that “using certain types of rules, the present invention allows a computer to perform a function it previously could not perform, i.e., the discernment of an examinee's mental structure through the expression of responses of the neocortex and amygdala”. However, the implementation of McRO is directed to automation, such as automating accurate and realistic lip synchronization and facial expressions in animated characters. Previously, human artists relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  However, McRO improved computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). Thus, McRO indeed provides an improvement over the relevant existing technology. 
In contrast, the rules of the current system are directed to a conventional algorithm for determining a result(s) based on the analysis of the user’s inputs. For instance, if the user’s inputs involve icons that are arranged in at least one of overlapping relationship and line-contact relationship, the rule determines that the response indicates amygdala. Similarly, if the user’s inputs involve icons that are arranged in at least one of contact relationship and close-vicinity relationship, the rule determines that the response indicates neocortex. 
Of course, a human can also perform such evaluation process using a pen and paper. For instance, a healthcare professional may use a medical chart (i.e. rules) that correlates one or more symptoms with one or more corresponding conditions. Accordingly, the healthcare professional analyzes, using the chart, one or more responses that the user provided (e.g. markings or sketches that the user made on a paper in response to one or more icons presented on the paper). Of course, based on such analysis, the healthcare professional generates, using a pen and paper, one or more results; such as, (i) a result indicating amygdala if the user’s responses involve icons that are arranged in at least one of overlapping relationship and line-contact relationship, or (ii) a result indicating neocortex if the user’s responses involve icons that are arranged in at least one of contact relationship and close-vicinity relationship. 
The observations above confirm that the claimed computer system is utilized merely as a tool to facilitate the abstract idea. Particularly, the process of generating one or more results, based on the evaluation the responses that user has provided, is indeed a well-known, routine or conventional activity in the art. The observations above further confirm that the rules of the current system are directed to a conventional algorithm.  Consequently, Applicant’s arguments are not persuasive.   
	Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.  
Prior art
●	The prior art does not teach or suggest the invention as currently claimed. Regarding the state of the prior art, see the office-action that was mailed on 10/05//2021.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715